Citation Nr: 1343010	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of jaw surgery. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied the claims of service connection for depression, a right ankle disability, a right arm disability, a right hand disability, migraines, residuals of jaw surgery, a right shoulder disability, and tinnitus.  The Veteran filed a notice of disagreement (NOD) with these determinations in August 2009, and timely perfected his appeal in January 2010.

Subsequently, in a March 2012 rating decision, the RO granted the Veteran's claims of service connection for olecranon bursitis of the right elbow; chronic degenerative joint disease of the right shoulder, with chronic rotator cuff tear/tendinopathy; and residual scars of the right shoulder and elbow.  Additionally, in a September 2012 rating decision, the RO granted the Veteran's claims of service connection for chronic right ankle synovitis; right fifth metacarpal fracture with PRIF and residual myofascial pain in ring and little fingers; a scar secondary to right 5th metacarpal fracture with PRIF and residual myofascial pain; and migraines.  These decisions constitute a full grant of benefits on those issues.  Therefore, the claims of service connection for a right ankle disability, a right arm disability, a right hand disability, migraines, and a right shoulder disability are no longer on appeal.  The issues of entitlement to service connection for depression, residuals of jaw surgery, and tinnitus remain on appeal before the Board.

Although the RO framed one issue on appeal as entitlement to service connection for depression, a review of the record indicates that the Veteran has also been diagnosed with anxiety.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depression to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

A. An Acquired Psychiatric Disorder

Service treatment records show that in June 1997, the Veteran was diagnosed with depression.  Additionally, May 2004 service records show that the Veteran was examined after his supervisor reported that he was making suicidal statements.  July 2004 records note that the Veteran reported depressive symptoms and anger outbursts.  The examiner's impression was that the Veteran suffered from major depression versus bipolar disorder.  November 2004 records noted that the Veteran had several months of depressive symptoms, and would like to try counseling with a psychologist; he was diagnosed with depression.  March 2005 Psychology and Counseling records show a diagnosis of Depressive Disorder, with agitated features, non-restorative sleep, anxiety causing manic-like thinking, and visual illusions.  April 2005 service records show that the Veteran was diagnosed with Alcohol Dependence, Adjustment Disorder, with anxiety and depressed mood, and Attention Deficit Hyperactivity Disorder (ADHD).  On the February 2007 Report of Medical History, the Veteran reported nervous trouble of any sort; loss of memory or amnesia, or neurological symptoms; frequent trouble sleeping; received counseling of any type; depression or excessive worry; and been evaluated or treated for a mental condition.  At that time, the examiner noted that the Veteran suffered from anxiety attacks, and was diagnosed with depression and ADD, and was being treated for these conditions.  The February 2007 Medical Board Report also noted a diagnosis of depression.

Current private and VA treatment records show that the Veteran was being treated for and diagnosed with anxiety, depression, and ADHD.  The Veteran was afforded a VA mental health examination in June 2010.  After examining the Veteran, the VA examiner diagnosed him with anxiety disorder, alcohol abuse, and amphetamine dependence.  Further, the examiner stated that the Veteran was reporting symptoms of anxiety and depression.  There was no information to support a diagnosis of ADHD.  The examiner concluded that it was less likely as not that the Veteran's mental illness symptoms were caused by or a result of conditions in his military service.  His current metal health condition was not related to his mental health complaints, treatment, and diagnosis while on active duty.  However, the VA examiner failed to provide a clear rationale explaining how the Veteran's current acquired psychiatric disorders were not related to service or the mental health complaints, treatment, and diagnosis while on active duty.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Id.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Without further clarification, the Board cannot determine whether the Veteran's acquired psychiatric disorder had its onset in-service or otherwise is related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that, on remand, the Veteran should be afforded a new VA examination to determine the etiology of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Residuals of Jaw Surgery 

Service treatment records show that the Veteran was diagnosed with malocclusion in February 1992.  September 1992 service records show that the Veteran underwent corrective surgery.  October 1992 records show that the Veteran was healing well, but had V3 neuropathy.  Additionally, December 1992 records show that right side V3 paresthesias resolved, and the left side V3 paresthesias was reduced and left chin was resolving.  In December 1996, the Veteran reported feeling as if the screws in his jaw were coming out.  The February 2007 discharge examination report noted an abnormal head, face, neck, and scalp, and neurologic evaluations.  The examiner noted that the Veteran had an asymmetric smile.  The February 2007 Medical Board Report also noted a diagnosis of ptosis of lips on the right side.  

The Veteran was afforded a cranial nerves VA examination in June 2012.  After examining the Veteran, the VA examiner reported that the Veteran did have numbness and loss of sensation on the right side of his face.  Additionally, he noted that the Veteran did have jaw surgery and salivary gland surgery on the right side of his face.  The examiner noted that after the claims file was reviewed, he found no evidence that there was numbness or paresthesias on the face following either surgery or at time of discharge.  Therefore, the Veterans numbness (jaw surgery residual) was not as likely as not caused by or due to the Veteran's jaw surgery in the military service.  Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner stated the there was no mention in the service treatment records or at discharge of numbness or paresthesias on the face.  However, October 1992 service treatment records, post jaw surgery, note residuals of V3 neuropathy/ paresthesias.  Additionally, the February 2007 Medical Board Report at discharge also noted a diagnosis of ptosis of lips on the right side.  Nieves-Rodriguez, 22 Vet. App. at 301 (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, a new VA examination is necessary to determine whether the Veteran's current numbness/loss of sensation of the right face are residuals of the Veteran's in-service jaw or salivary gland surgery.  

C. Tinnitus

Service treatment records show that the Veteran ruptured his left tympanic membrane in July 1994.  He was also diagnosed with left ear otitis externa.  April 2002 records show that the Veteran complained of left ear discomfort.  

The Veteran was afforded a VA audiological examination in March 2012.  The Veteran reported bilateral constant "whining" for many years.  He could not report specifically when the tinnitus, whether periodic or constant, was first noticeable.  The examiner noted that the claims file was not reviewed.  Additionally, the VA examiner did not provide an etiology opinion for the Veteran's tinnitus at that time.  The Board finds this examination inadequate, as the examiner did not render an opinion regarding the etiology of the Veteran's tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Veteran was afforded another VA examination in October 2012.  After audiological testing, the VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely caused by or a result of an event in military service.  However, the VA examiner failed to provide a clear rationale when providing an etiology opinion for the Veteran's tinnitus.  See Stefl, 21 Vet. App. at 124 (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, a new VA examination is necessary to determine the etiology of the Veteran's tinnitus and whether it is related to his active military service.

Lastly, a remand is also necessary to obtain any outstanding VA and private medical records.  The record contains a March 2010 letter from the Veteran's private treating physician, stating that the Veteran was being treated for depression and ADHD.  It does not appear that these private psychiatric treatment records have been obtained and associated with the claims file.  Additionally, the claims file contains VA treatment records showing treatment through December 2009.  It is unclear if the Veteran continued to receive VA treatment for his claimed conditions after that time.  Because it appears that there may be outstanding VA and private medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records from December 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO/AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for an acquired psychiatric disorder, tinnitus, and residuals of jaw surgery. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the foregoing, schedule the Veteran for a VA examination to determine whether any current acquired psychiatric disorder, to include anxiety and depression, is related to the Veteran's service.  The claims file and a copy of this remand must be made available to the examiner for review.  All necessary testing should be conducted.

The examiner should identify all of the Veteran's psychiatric diagnoses.

Then, the examiner should offer an opinion as to the etiology of each acquired psychiatric disorder identified, to include whether it is at least as likely as not (at least a 50-50 probability) that any currently demonstrated psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury. 

In doing so, the examiner should consider and discuss the Veteran's service treatment records (noting a history of anxiety and depression), the June 2010 VA examination report, VA and private treatment records, lay statements, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Additionally, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his tinnitus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the Veteran's examination.  All necessary tests should be performed and associated with the claims file.

The VA examiner should state whether it is at least as likely as not (at least a 50-50 percent probability) that the Veteran's tinnitus had its onset in service or is related to any in-service disease, event, or injury.

Specifically, the VA examiner should address the Veteran's duties in-service, noise exposure in service, and any possible noise exposure post-service.  The examiner should discuss the Veteran's lay statements regarding incidents of in-service noise exposure, and the onset and duration of symptoms when discussing the offered opinion.  Additionally, the examiner should review and discuss the Veteran's service treatment records, VA treatment records, the March and October 2012 VA examination reports, and any other relevant information in providing a rationale for the opinion given.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Further, schedule the Veteran for a VA examination to determine whether the Veteran has any residuals of an in-service jaw surgery.  The claims file and a copy of this remand must be made available to the examiner for review.  All necessary testing should be conducted.

The examiner should identify all residuals of in-service jaw/salivary gland surgery.  The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's numbness and loss of sensation on the right side of his face had its onset during active service or is related to any in-service disease, event, or injury, to include in-service jaw or salivary gland surgery. 

In doing so, the examiner should consider and discuss the Veteran's service treatment records (noting a diagnosis of malocclusion and corrective surgery, resulting neuropathy/paresthesia, and a diagnosis of ptosis of the lips on the right side at discharge), the June 2012 VA examination report, VA treatment records, lay statements, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of numbness and loss of sensation on the right side of the Veteran's face when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought remains denied, the RO/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

